Garrison, V. 0.
(after stating facts).
While it is undoubtedly true that the court of chancery of New Jersey has all of the ancient equitable jurisdiction with respect to the administration of estates, and is a proper forum in which to bring an action for the recovery of a legacy, it is equally true that where the administration of an estate is proceeding in the probate courts, the court of chancery will'not interfere unless special cause and good reason be shown therefor. Salter v. Williamson, 2 N. J. Eq. (1 Gr. Ch.) 480 (Chancellor Pennington, 1841) Van Mater v. Sickler, 9 N. J. Eq. (1 Stock.) 483 (Chancellor Williamson, 1853); Clarke v. Johnston, 10 N. J. Eq. (2 Stock.) 287 (Chancellor Williamson, 1854); Frey v. Demarest, 16 N. J. Eq. (1 C. E. Gr.) 236 (Chancellor Green, 1863); Hoagland v. Titus, 39 N. J. Eq. (12 Stew.) 298 (Court of Errors and Appeals, 1884); Borough of Rutherford v. Alyea, 54 N. J. Eq. (9 Dick.) 411 (Court of Errors and Appeals, 1896); Bird v. Hawkins, 58 N. J. Eq. (13 Dick.) 229 (Vice-Chancellor Grey, 1889).
As was said in Salter v. Williamson, supra (at p. 1¡90) : “Until the final decree of the orphans court, there is no legal impediment in the way of this court taking cognizance of the case, if they think proper so to do,” but (Van Mater v. Sickler, supra) “it is not the right of the party to change the forum of settlement at his pleasure. The chancellor must exercise his discretion and judge as to the propriety of the court of chancery’s interposing.”
There has been a final decree in this suit by the orphans court upon the accounting of this executor. Under the provisions of the Orphans Court act such final account is conclusive. P. L. 1898 p. 761 § 127. That court has ample jurisdiction, upon the application of any party in interest, to make just distribution in accordance with the directions of the will of the testatrix, and to enforce its decrees with like effect to those of the court of chancery. P. L. 1898 p. 781 § 178. Furthermore, legatees may now sue for legacies in the orphans court, where the proceedings are in all respects governed by the rules and practice of the court of chancery in similar suits. P. L. 1898 p. 787 § 192.
*685Under these circumstances, and in the present state of the law, I cannot see that the complainants in this suit have shown any need to come into a court of equity to secure their rights. The •complainants do not suggest any special cause or good reason why the matter is not proceeded with in an orderly way in the orphans court, which, as has just been shown, has full jurisdiction.
I think that if they show no need of equity, it may properly be said that their bill shows a want of equity, even if it be true that the case is cognizable in equity, if the chancellor, in his discretion, determines to entertain it.
To properly administer the relief asked for by the complainants it would be necessary to take over the accounting and final distribution from the point it has now reached in the orphans court. In no other way could this court determine whether the interest demanded by the complainants was payable to them. If this accounting and final settlement were taken over, as stated, then I think that all of the parties interested are proper and necessary parties to this suit.
Furthermore, these complainants are by their bill shown to be, together with others, residuary legatees of this estate. I think that they should include all of their claims as legatees against this estate in one suit, and should not be permitted to split them up into several suits. If this is so, then, of course, the other residuary legatees are necessary parties to a suit for the ascertainment and distribution of the residuary estate. Read v. Patterson, 44 N. J. Eq. (17 Stew.) 217 (Court of Errors and Appeals, 1888). They are not parties to this bill.
In conclusion, I think it only necessary to sa.y that this court has, from the earliest reported cases, shown a disinclination to take over from the orphans court, when the latter was properly proceeding, matters entirely within its jurisdiction, and which may, in most instances, be much better dealt with in that court. This tendency is, and undoubtedly should be, strengthened by the increasing jurisdiction that has been, and is constantly being, given to the orphans court.
The original papers, the parties and the proper judicial ma*686chinery to administer the rights are all present in the counties in.which the orphans courts are situated, and unless a complainant clearly, exhibits to the court of chancery that, by reason of some complication, intricacy or lack of jurisdiction in the orphans court, -the case requires the aid of a court of equity, in my view the latter court should discourage applications to it, and should leave the parties in the court of first jurisdiction, from which they may, in the event of its erring, appeal eventually to the same court from which appeals lie from this court.
For- the reasons indicated. I will sustain the demurrer.